DETAILED ACTION
	This action is responsive to 02/09/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to an organic light-emitting diode (OLED) display panel having a touch panel structure embedded inside, thereby achieving simplified structure, low thickness, and high transmittance.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “An organic light emitting diode (OLED) display panel, comprising an array substrate, an encapsulation cover, and an organic lighting unit sealed between the array substrate and the encapsulation cover by encapsulation adhesive; wherein a chip bonding element is configured on the array substrate; the encapsulation cover is configured with a touch electrode layer and a plurality of first connection electrodes; the first connection electrodes are aligned at intervals in two rows; the organic lighting unit comprises a pixel definition layer; a plurality of insulating support columns are disposed on the pixel definition layer; a plurality of second connection electrodes are disposed respectively on the support columns; each second connection electrode is electrically connected to the chip bonding element; the support columns contact with the first connection electrodes; the touch electrode layer comprises a plurality of touch electrodes, each connected to at least a first connection electrode through a touch signal wire; 3 each first connection electrodes is electrically connected to a second connection electrodes so that each touch electrode is electrically connected to the chip bonding element; and a same number of support columns and second connection electrodes as that of the first connection electrodes are configured on the pixel definition layer; wherein each touch electrode is connected through a signal wire to a first connection electrode in a row and another first connection electrode in another row.” 
Similar limitations are also recited in independent claim 11. Claims 2-7, 9-10, 12-17 and 19-21 variously depend from and further limit claims 1 and 11, and are therefore equally allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627